DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered.
 Regarding claims 39 and 42, Applicant’s arguments filed 06/27/2022 center on the interpretation that the limitation is a computer implemented function.  However, applicant has failed to point to any portion of the specification which provides written description support for performing the entirety of the claimed function through electronic circuitry.  
In particular, instant specification page 16 teaches: “In some cases, the controller 110 may be configured to determine and/or learn an amount of time necessary to purge air from the line between the valves 130 and the burner assembly 150.” [emphasis added], and “In some cases, the controller 110 may learn or otherwise determine or estimate one or more purge times under various operating conditions” [emphasis added].  
	Instant specification page 8 teaches “In one example, the controller 110 may include a microcontroller, such as a PIC microcontroller, an ARM-core microcontroller, or the like, and may be configured to operate an algorithm using an embedded operating system. In some cases, 
the controller 110 may be configured to be reprogrammed via a communication port (not shown).”
Applicant’s argument that instant specification teaches implementing the claimed function entirely through electronic circuitry is not consistent with the disclosure.  Certainly, instant specification teaches that implementing voltage conversion through circuitry.  However, instant specification fails to teach achieving the claimed function entirely through electronic circuitry.  Rather instant specification teaches a programmable microcontroller and implementing learning functions through software.  Instant specification is silent to achieving the claimed function purely through electronic circuitry (absent software) as applicant argues the claim should be interpreted.  Thus, the limitation fails the written description requirement. 
Examiner considers the position that the claim when interpreted in light of the specification should be interpreted as a software implemented function.   MPEP2181 II B In which case an algorithm is required and such and algorithm is absent from the specification.    Thus, in either case the claim(s) fail the written description requirement.  The function in question amounts to learning, estimating, or otherwise determining the purge time based on operating conditions of the device (instant specification page 16, line 14-16).  The function relies on an electronic controller to somehow relate operating conditions to a purge time.  The specification lacks sufficient guidance as to how one of ordinary skill in the art would establish this relation and correspondingly how to configure or program the electronics to perform this function.  
	To clarify, either the limitation is contrary to the disclosure and avoids software implementations which fails the written description requirement; or the limitation comports to the disclosure and is a software implemented function in which case the written description in inadequate for lacking a corresponding algorithm.  Applicant’s own arguments filed 06/27/2022 assert that the limitation contradicts the specification.  Thus, the written description requirement is not met.  

	Regarding Aoki and claim 27,  Applicant argues that Aoki does not teach a third power source, separate from the second power source.  Examiner respectfully disagrees.  Aoki expressly teaches capacitors 15 separate from storage battery 12, seen in Fig. 3.   Examiner interprets the term “separate” in light of instant specification figures 1 and 2 which clearly show the power sources though physically separate are electrically connected. 
	Regarding claim 35, claim 35 significantly differs in claim construction from claim 27. Notably the second and third power sources of claim 35 significantly differ from the second and third power sources of claim 35.  Applicant did not see fit to fully address the rejection of claim 35 in light of this difference in claim construction and accordingly examiner cannot fully consider the arguments with respect to claim 35.  However, examiner has addressed applicant’s remarks with respect to claim 27 and accordingly the parts applicable to claim 35 have been addressed.  
Regarding double patenting rejections, examiner has considered the amendments to the claims and maintains double patenting rejections, at least in part. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35, from which claim 39 depends, recites “…a controller implemented in electronic circuitry…”
Claim 39 recites “the controller is further configured to: 
determine an amount of time that a gas valve for supplying gas for the pilot light has been closed; 
determine an estimated purge time based on the amount of that the gas valve has been closed”.  
Instant specification is silent to this feature.  The limitation amounts to new matter. 
Applicant’s arguments filed 06/27/2022 center on the interpretation that the limitation is a computer implemented function.  However, applicant has failed to point to any portion of the specification which provides written description support for performing the entirety of the claimed function through electronic circuitry.  
In particular, instant specification page 16 teaches: “In some cases, the controller 110 may be configured to determine and/or learn an amount of time necessary to purge air from the line between the valves 130 and the burner assembly 150.” [emphasis added], and “In some cases, the controller 110 may learn or otherwise determine or estimate one or more purge times under various operating conditions” [emphasis added].  
	Instant specification page 8 teaches “In one example, the controller 110 may include a microcontroller, such as a PIC microcontroller, an ARM-core microcontroller, or the like, and may be configured to operate an algorithm using an embedded operating system. In some cases, 
the controller 110 may be configured to be reprogrammed via a communication port (not shown).”
Applicant’s argument that instant specification teaches implementing the claimed function entirely through electronic circuitry is not consistent with the disclosure.  Certainly, instant specification teaches that implementing voltage conversion through circuitry.  However, instant specification fails to teach achieving the claimed function entirely through electronic circuitry.  Rather instant specification teaches a programmable microcontroller and implementing learning functions through software.  Instant specification is silent to achieving the claimed function purely through electronic circuitry (absent software) as applicant argues the claim should be interpreted.  Thus, the limitation fails the written description requirement. 
Examiner considers the position that the claim when interpreted in light of the specification should be interpreted as a software implemented function.   MPEP2181 II B In which case an algorithm is required and such and algorithm is absent from the specification.    Thus, in either case the claim(s) fail the written description requirement.  The function in question amounts to learning, estimating, or otherwise determining the purge time based on operating conditions of the device (instant specification page 16, line 14-16).  The function relies on an electronic controller to somehow relate operating conditions to a purge time.  The specification lacks sufficient guidance as to how one of ordinary skill in the art would establish this relation and correspondingly how to configure or program the electronics to perform this function.  

Claim 35, from which claim 42 depends,  recites “…a controller implemented in electronic circuitry…”
Claim 42 recites “the controller is further configured to: 
determine an amount of time that a gas valve for supplying gas for the pilot light has been closed; 
determine an estimated purge time based on the amount of that the gas valve has been closed”.  
Instant specification is silent to this feature.  The limitation amounts to new matter. 
Applicant’s arguments filed 06/27/2022 center on the interpretation that the limitation is a computer implemented function.  However, applicant has failed to point to any portion of the specification which provides written description support for performing the entirety of the claimed function through electronic circuitry.  
In particular, instant specification page 16 teaches: “In some cases, the controller 110 may be configured to determine and/or learn an amount of time necessary to purge air from the line between the valves 130 and the burner assembly 150.” [emphasis added], and “In some cases, the controller 110 may learn or otherwise determine or estimate one or more purge times under various operating conditions” [emphasis added].  
	Instant specification page 8 teaches “In one example, the controller 110 may include a microcontroller, such as a PIC microcontroller, an ARM-core microcontroller, or the like, and may be configured to operate an algorithm using an embedded operating system. In some cases, 
the controller 110 may be configured to be reprogrammed via a communication port (not shown).”
Applicant’s argument that instant specification teaches implementing the claimed function entirely through electronic circuitry is not consistent with the disclosure.  Certainly, instant specification teaches that implementing voltage conversion through circuitry.  However, instant specification fails to teach achieving the claimed function entirely through electronic circuitry.  Rather instant specification teaches a programmable microcontroller and implementing learning functions through software.  Instant specification is silent to achieving the claimed function purely through electronic circuitry (absent software) as applicant argues the claim should be interpreted.  Thus, the limitation fails the written description requirement. 
Examiner considers the position that the claim when interpreted in light of the specification should be interpreted as a software implemented function.   MPEP2181 II B In which case an algorithm is required and such and algorithm is absent from the specification.    Thus, in either case the claim(s) fail the written description requirement.  The function in question amounts to learning, estimating, or otherwise determining the purge time based on operating conditions of the device (instant specification page 16, line 14-16).  The function relies on an electronic controller to somehow relate operating conditions to a purge time.  The specification lacks sufficient guidance as to how one of ordinary skill in the art would establish this relation and correspondingly how to configure or program the electronics to perform this function.  

	To clarify, either the limitation is contrary to the disclosure and avoids software implementations which fails the written description requirement; or the limitation comports to the disclosure and is a software implemented function in which case the written description in inadequate for lacking a corresponding algorithm.  Applicant’s own arguments filed 06/27/2022 assert that the limitation contradicts the specification.  Thus, the written description requirement is not met.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 29, 30, 31 32, 33, 34, 35, 36, 37, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608.
Regarding claim 27, Reyman US20130104814 discloses a device, comprising 
a controller implemented in electronic circuitry and configured to cause a pilot light of an intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (Fig. 2, controller 81); 
an igniter configured to create a spark to ignite the pilot light (sparker 40b); 
a thermal electric power source (Fig. 2, thermopile 84);
a second power source configured to store energy and supply power to the controller when the thermal electric power source is not being exposed to the flame of the pilot light (Solar cells 83 and battery 85).

Reyman does not expressly disclose a third power source separate from the second power source, and configured to: 
store energy; supply power to the igniter to create the spark; and 
receive charge from the thermal electric power source in response to the thermal electric device being exposed to a flame of the pilot light.

Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 
a thermal electric power source (Fig. 3, 4);
a second power source configured to store energy and supply power to the controller (battery 12); and
 a third power source (capacitors 15) separate from the second power source (seen in Fig. 3, Fig. 2A, Fig. 2B) and configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3, “parallel configuration”).
Aoki teaches that this third power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors and charging circuit (Fig. 3) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Regarding claim 29, the modified Reyman
 further discloses the device of claim 27, wherein the controller is configured to cause the third power source to supply power to a solenoid to open a gas valve to supply gas for the pilot light (Reyman, Fig. 2, gas valve 90, solenoid 82, ¶40).

Regarding claim 31, Examiner presents an alternative interpretation of Reyman in view of Aoki and accordingly addresses the limitation of claim 27 below. 
 Reyman US20130104814 discloses a device, comprising 
a controller configured to cause a pilot light of an intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (Fig. 2, controller 81); 
an igniter configured to create a spark to ignite the pilot light (sparker 40b); 
a thermal electric power source (Fig. 2, thermopile 84);
a third power source configured to: store energy and supply power to the igniter to create the spark; and receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (battery 85).

Reyman does not expressly disclose a second power source configured to store energy and supply power to the controller when the thermal electric power source is not exposed to the flame of the pilot light (Solar cells 83 and battery 85).
Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 
a thermal electric power source (Fig. 3, 4);
a second power source configured to store energy and supply power to the controller (battery 12); and
 a third power source (capacitors 15) separate from the second power source (Fig. 3), and configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3, “parallel configuration”).
Aoki teaches that this power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors, charging circuit, (Fig. 3), and charging logic (Col. 5) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Reyman in view of Aoki further teaches claim 27, wherein the controller is configured to: 
determine the third power source has insufficient energy to cause the igniter to create the spark (Aoki Col. 5 Ln. 24-27); 
in response to determining that the third power source has the insufficient energy to cause the igniter to create the spark, cause the second power source to provide power to charge the third power source (Aoki Col 5 Ln. 24-51).

Regarding claim 32, the modified Reyman further discloses the device of claim 27, wherein the third power source comprises a capacitor (Aoki, capacitors 15).
Regarding claim 33, the modified Reyman further discloses the device of claim 27, wherein the controller is further configured to: 
determine, via a sensor, a temperature of water in a water heater (Reyman, sensor 20, ¶30); 
in response to the temperature being less than a temperature set point, cause the igniter to create the spark to ignite a main burner (Reyman, ¶30)
Regarding claim 34, Reyman further discloses the device of claim 27, wherein the second power source comprises a battery (Reyman, battery 85).

Regarding claim 35, Reyman US20130104814 discloses a system comprising: 
an igniter configured to create a spark to ignite a pilot light of an intermittent flame- powered pilot combustion system (ignition unit 40); 
a controller configured to cause the pilot light of the intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (controller 81); 
a thermal electric power source (thermopile 84); and 
a second power source configured to store energy and supply power to the controller (battery 85) 

Reyman does not expressly disclose a third power source configured to receive energy from the thermal electric power source and from the second power source and supply power to the igniter to create the spark.
Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 
a thermal electric power source (Fig. 3, thermoelectric generator 4);
a second power source configured to store energy and supply power to the controller (capacitors 15); and
 a third power source (battery 12) configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3)
Aoki teaches that this additional power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors and charging circuit (Fig. 3) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Regarding claim 36, the modified Reyman further discloses the system of claim 35, wherein the third power source comprises a capacitor (Aoki, capacitors 15).
Regarding claim 37, the modified Reyman further discloses the system of claim 35, wherein the second power source comprises a battery (Reyman, battery 85). 
Regarding claim 38, the modified Reyman further discloses the system of claim 35, further comprising: 
a tank configured to store water (Reyman, tank 10, Fig. 1); 
a main burner configured to heat the water stored in the tank (Reyman, burner 60); 
a temperature sensor (Reyman, sensor 20a); and 
wherein the controller is further configured to determine, via the sensor, a temperature of the water stored in the tank, and in response to the temperature of the water stored in the tank being below a temperature set point, cause the main burner to be ignited (Reyman, ¶30).


Claim 39 and 42, as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608 in further view of Mueller et al. US4518345
Regarding claim 39, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: determine an amount of time since the intermittent pilot light has been lit or extinguished; determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light; and for a subsequent lighting of the pilot light, after opening of the gas valve to supply gas for the pilot light, wait the estimated purge time before causing the igniter to create the spark to ignite the pilot light.
Mueller et al. US4518345 teaches a gas burner ignition control system wherein when the ignition sequence fails to achieve ignition of the pilot flame, automatically re-initiating the ignition sequence following a retry time delay, wherein the retry time delay is increased with continued consecutive failed ignition sequences (Fig. 2A, Col. 14 Ln. 32-46).  Mueller’s steps determine the amount of time by identifying a number of retries which necessarily enumerates the passage of time and provides and estimated purge or delay time based on the number of retries.   Mueller teaches that “Such repeated attempts at ignition prevent nuisance lock-outs, and the delay time periods between attempts prevents the accumulation of large amounts of unburnt gas.   One of ordinary skill in the art would recognize that the excessive accumulation of unburnt gas presents an explosion hazard.  
It would have been obvious to one of ordinary skill in the art at the time of invention to apply Mueller’s teachings and increase the retry time delay with continued consecutive failed ignition sequences since doing so would prevent the accumulation of large amounts of unburnt gas thereby preventing potential explosions.  

Regarding claim 42, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is further configured to: 
determine an amount of time since the intermittent pilot light has been lit or extinguished; 
determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light; and 
for a subsequent lighting of the pilot light, after opening of the gas valve to supply gas for the pilot light, wait the estimated purge time before causing the igniter to create the spark to ignite the pilot light.
Mueller et al. US4518345 teaches a gas burner ignition control system wherein when the ignition sequence fails to achieve ignition of the pilot flame, automatically re-initiating the ignition sequence following a retry time delay, wherein the retry time delay is increased with continued consecutive failed ignition sequences (Fig. 2A, Col. 14 Ln. 32-46).  Mueller’s steps determine the amount of time by identifying a number of retries which necessarily enumerates the passage of time and provides and estimated purge or delay time based on the number of retries.   Mueller teaches that “Such repeated attempts at ignition prevent nuisance lock-outs, and the delay time periods between attempts prevents the accumulation of large amounts of unburnt gas.   One of ordinary skill in the art would recognize that the excessive accumulation of unburnt gas presents an explosion hazard.  
It would have been obvious to one of ordinary skill in the art at the time of invention to apply Mueller’s teachings and increase the retry time delay with continued consecutive failed ignition sequences since doing so would prevent the accumulation of large amounts of unburnt gas thereby preventing potential explosions.  

Claims 40, 41, 43, 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608 in further view of Nordberg US20060257805.
Regarding claim 40, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level; and cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is further configured to:
 determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level (Fig. 3, step 87,  89, and 91); and 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, box 91).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Regarding claim 41, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: 
determine a first voltage level for a first spark attempt; 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; 
in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level; and 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is configured to:
determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level (Fig. 3, step 93); 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, step 94 stores the new voltage for use in future step 85).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Regarding claim 43, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level; and cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is further configured to:
 determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level (Fig. 3, step 87,  89, and 91); and 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, box 91).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Regarding claim 44, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is further configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level; cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is configured to:
determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level (Fig. 3, step 93); 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, step 94 stores the new voltage for use in future step 85).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608 and in view of Peruch US20090035710. 
Regarding claim 45, t the previously combined references do not expressly disclose the device of claim 27, wherein in response to the third power source having a stored energy level that is below a threshold level, the controller is configured to cause the second power source to supply power to ignite the pilot light.
Peruch US20090035710 teaches an automatic ignition device comprising  second power source (Fig. 1, battery 4) and a third power source (main power supply 2 and 3) wherein in response to the third power source having an energy level that is below a threshold level, a  controller is configured to cause the second power source to supply power to ignite the pilot light (¶68-¶70).   Peruch teaches that when low voltage is detected from the main power supply the battery is automatically selected to function as a buffer supplying power thus buffering drops in supply voltage (¶68-¶70, ¶126-¶131).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to detect voltage drops and cause the battery to supply power as taught by Peruch since doing so is a known technique for improving similar devices with the known predictable result of buffering supply voltage. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 30, 32, 34, 35, 36, 37, 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10208954. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 disclose all the feature of the indicated claims.   Notably, claim 4 of US10208954 teaches a local energy storage device recited in comprising a battery and a capacitor, thus representing second and third power sources.  Regarding claims 39 and 42, claim 18 of US10208954 considers a period of time of the ignition sequence and determines a retry time (or purge) delay.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762